DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-20 have been considered but are moot because a new ground of rejection has been issued based on the amended claims.
The newly amended claims appear similar in scope to those filed previously with the addition that the wick comprises a strip and is coupled with the adhesive (emphasis added). Since the prior art wick of Bhatti shows a wick which can be interpreted as a strip (60, 80 in fig. 1 and 2) based on its overall design, the limitation is still deemed to be taught by the references cited. Additionally, in combination with the remaining elements the wick would be a part of the adapter and therefore coupled with the adhesive as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti US Patent Application Publication 2005/0092070 (hereinafter referred to as Bhatti) and Stetter et al. US Patent Application Publication 2014/0311905 (hereinafter referred to as Stetter), Conway US Patent 5,906,876 (hereinafter referred to as Conway) and Oguri US Patent Application Publication 2006/0032761 (hereinafter referred to as Oguri).
Regarding claim 1, Bhatti discloses a leak detection system comprising an adapter 50, 70, 90 configured to be coupled to a conduit 40 and direct leakage from the conduit to a leakage sensor 52, 54, wherein the adapter comprises a laminate comprising a first major surface (the top surface of the wick can be interpreted as a major surface) defining a wick comprising a strip of a hydrophilic material (paragraph 0017 describes the wick as comprising felt which absorbs any leakage from conduit 40) wherein the wick 60 is adapted to transport leakage to the leakage sensor 52, 54 since any leakage from the system would be transported by the wicking material in order to contact the sensor. Bhatti does not explicitly disclose the wick as being in a matrix arrangement or an adhesive as claimed. Stetter teaches a sensor which uses a wick comprising a hydrophilic matrix (claim 8). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Stetter with those of Bhatti to provide a wick in a matrix arrangement which would allow for transmission of a fluid from a number of different points to a single sensing element. Bhatti and Stetter do not explicitly disclose the discrete fluid channels in a grid-like structure as claimed. Conway teaches a wicking material for a fluid which defines a plurality of discrete fluid channels 26,28 in a grid-like structure (fig. 1-2). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Conway with those of Bhatti and Stetter to more quickly move a fluid to a desired location.
Oguri discloses a leak detector which is attached by adhesive means 127 to a device under test for leaks (paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Oguri with those of Bhatti in order to provide simple adhesive attachment means for attaching the sensor to any desired location on the system under test in order to detect leakage accurately when it occurs without potentially damaging the system by more invasive mechanical attachment means.
Regarding claim 2, Bhatti discloses in fig. 5B, a leak detection system comprising a laminate adapted to transport leaked fluid from a conduit within cold plate 16 to a leakage sensor 116, 118, wherein the laminate comprises a wick 114 adapted to transport the leaked fluid and an adhesive 11 wherein the wick 60 is adapted to transport leakage to the leakage sensor 52, 54 since any leakage from the system would be transported by the wicking material in order to contact the sensor wherein the wick comprises a strip 60, 80 comprising a hydrophilic material (felt) as claimed. Bhatti does not explicitly disclose the wick as being in a matrix arrangement or an adhesive as claimed. Stetter teaches a sensor which uses a wick comprising a hydrophilic matrix (claim 8). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Stetter with those of Bhatti to provide a wick in a matrix arrangement which would allow for transmission of a fluid from a number of different points to a single sensing element. Bhatti and Stetter do not explicitly disclose the discrete fluid channels in a grid-like structure as claimed. Conway teaches a wicking material for a fluid which defines a plurality of discrete fluid channels 26,28 in a grid-like structure (fig. 1-2). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Conway with those of Bhatti and Stetter to more quickly move a fluid to a desired location.
Oguri discloses a leak detector which is attached by adhesive means 127 to a device under test for leaks (paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Oguri with those of Bhatti in order to provide simple adhesive attachment means for attaching the sensor to any desired location on the system under test in order to detect leakage accurately when it occurs without potentially damaging the system by more invasive mechanical attachment means.
Regarding claim 3, Bhatti discloses the claimed invention but does not explicitly disclose the adhesive adapted to secure the wick to the conduit as claimed. Oguri discloses a leak detector which is attached by adhesive means 127 to a device under test for leaks (paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Oguri with those of Bhatti in order to provide simple adhesive attachment means for attaching the sensor to any desired location on the system under test in order to detect leakage accurately when it occurs without potentially damaging the system by more invasive mechanical attachment means.
Regarding claim 4, in combination, the wick and adhesive would be fixedly coupled together as claimed. 
Regarding claim 5, the wick of Bhatti comprises a flexible material as claimed. 
Regarding claim 6, the orientation of the conduit would not affect the leak detection system and since the leak detection system of Bhatti could be used on such an oriented conduit, it is deemed to read on the claim in its entirety.
Regarding claim 7, as in parent claim 6, the claimed leak detection system does not rely upon the features of the conduit and therefore could be used on a conduit with a secondary pipe at a junction disposed above an area adapted to receive the wick as claimed. 
Regarding claim 8, Bhatti discloses the wick as comprising a sodium salt as claimed (paragraph 0017).
Regarding claim 9, Bhatti discloses the claimed invention except for the specific conduit circumference and wick length.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used any desired wick length to monitor the desired location of potential leakage in the system since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 10, the wick of Bhatti is single ply as claimed. 
Regarding claim 11, the wick of Bhatti is adapted to be coupled with a sensor 52, 54 adapted to detect leaked fluid from the conduit as claimed.
Regarding claims 12-15, the leak detection system of Bhatti and Oguri would be arranged as a laminate, layered structure with first and second major surfaces spaced apart by a thickness of the laminate wherein the second major surface is defined by the laminate when applied to the device and the wick would comprise a strip coupled with the adhesive as claimed. Additionally, the wick would comprise a backing as claimed. 
Regarding claims 16-18, the wick of Bhatti can be defined as comprising a matrix of fluid channels in fluid communication with one another. Additionally, Oguri teaches various arrangements of detecting patterns such as that shown in fig. 9 which would further read on the claims and it would have been obvious to one of ordinary skill in the art at the time of filing to have used the teachings of pattern as taught by Oguri for ensuring the wick passes the leakage fluid accurately to the detector elements.

Regarding claim 19, Bhatti discloses as seen in fig. 4, a fluid conduit comprising a junction between a first conduit 92 and a second conduit 94 and a leak detection system 90 comprising a laminate comprising a first major surface (the top surface of the wick can be interpreted as a major surface) wick 96 coupled to at least one of the first and second conduits and a sensor 98, 100 adapted to detect leakage transported from the junction along the wick wherein the wick 60 comprises a strip 60, 80 comprising a hydrophilic material (felt) as claimed and is adapted to transport leakage to the leakage sensor 52, 54 since any leakage from the system would be transported by the wicking material in order to contact the sensor. Bhatti does not explicitly disclose the wick as being in a matrix arrangement or an adhesive as claimed. Stetter teaches a sensor which uses a wick comprising a hydrophilic matrix (claim 8). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Stetter with those of Bhatti to provide a wick in a matrix arrangement which would allow for transmission of a fluid from a number of different points to a single sensing element. Bhatti and Stetter do not explicitly disclose the discrete fluid channels in a grid-like structure as claimed. Conway teaches a wicking material for a fluid which defines a plurality of discrete fluid channels 26,28 in a grid-like structure (fig. 1-2). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Conway with those of Bhatti and Stetter to more quickly move a fluid to a desired location.
Oguri discloses a leak detector which is attached by adhesive means 127 to a device under test for leaks (paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Oguri with those of Bhatti in order to provide simple adhesive attachment means for attaching the sensor to any desired location on the system under test in order to detect leakage accurately when it occurs without potentially damaging the system by more invasive mechanical attachment means. In combination, the wick would be in the form of a laminate as claimed. 
Regarding claim 20, the fluid conduit of Bhatti would allow for the wick to be removed from the at least one of the first and second conduits as claimed if so desired.

Conclusion
                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/Examiner, Art Unit 2861